ACCEPTED
                                                                                         14-14-00746-CR
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     3/6/2015 4:01:24 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                  CLERK

                             No. 14-14-00746-CR 


                      In the Fourteenth Court of Appeals 
            FILED IN
                              At Houston, Texas 
              14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                                3/6/2015 4:01:24 PM
                           THE STATE OF TEXAS 

                                                               CHRISTOPHER A. PRINE
                                                                        Clerk
                                       V.

                               HECTORPENA 


                           On State's Appeal from 

                          The 21 t h District Court of 

                          Galveston County, Texas 


                                No. 12CR3366 


                   MOTION FOR EXTENSION OF TIME 

                 IN WHICH TO FILE APPELLEE'S BRIEF 

                            (Unopposed) 


TO THE HONORABLE FOURTEENTH COURT OF APPEALS

    HECTOR PENA, Appellee, would show as follows:
    1. 	 The State's Brief was filed on February 11,2015. Under the expedited
       appeal timetable applicable to a State's appeal, the Appellee's Brief was
       due on March 3, 2015. This Motion is filed within 15 days of March 3
       and so is timely. TRAP 10.5; 38.6(d).
    2. 	 This is Appellee's first Motion for Extension.
    3. This Motion for Extension is unopposed.
    4. 	 An extension of 30 days is requested, to and including April 6, 2015.
    5. Good cause exists for the requested extension.
       A. The State's Brief, by Court's permission, is approximately 16,500
          words in length and --more significantly deals --with an extensive
          record from a trial in which this counsel did not participate.
         B. Since February 11, this counsel has prepared and filed a Motion for
            Rehearing and Reconsideration En Banc in No. 14-14-00222-CV, City
            ofGalveston, Texas v. Joe Murphy et al;
         C. 	During the weeks of February 16 and 23,2015, this counsel was
            heavily involved in preparing Summary Judgment Replies And
            Motion s to Transfer in two related cases, No. 14CV1266, Stewart
            Beach Condominium Homeowners' Association, Inc. v. Gili N Prop,
            LLC, in the 122nd District Court of Galveston County, Texas, and
            14CV1259, Stewart Beach Condominium Homeowners' Association,
            Inc. v. Bar Yo Props LLC, in the 21th District Court of Galveston
            County, Texas.
         D. In the period of approximately February 23 through March 2,2015,
            this counsel was also heavily involved in an application for temporary
            restraining order involving four condominium units in No. 12CV1266,
            Stewart Beach Condominium Homeowners' Association, Inc. v. Gili N
            Prop, LLC, in the 122nd District Court of Galveston County, Texas.
            That motion was heard and decided on Monday, March 2, 2015.
      6. An extension of approximately 30 days, to and including Monday, April
         6,2015, is requested. 

                                          Prayer 



      Appellee Hector Pena prays that this court grant an extension to and
including Monday, April 6, 2015 in which he may file his Briefherein.
                                                           Respectfully submitted,

                                                              ~Mark W. Stevens
                                                                 TBN 19184300
                                                                   PO Box 8118
                                                         Galveston, Texas 77553
                                                                   409.765.6306
                                                               Fax 409.765.6469
                                              Email: markwandstev@sbcglobal.net
                                                Counsel for Appellee Hector Pena


                             Certificate of Conference

      I certifY that I have conferred with State's counsel, Ms. Rebecca Klaren, of
the Galveston County District Attorney's office on February 21,2015, and Ms.
Klaren advises that the State does not oppose this motion for extension.


                                                     ~~
                                                   Mark W. Stevens

                             Certificate of Service
     A true and correct copy of the foregoing instrument was served on Ms.
Rebecca Klaren, ADA, via email/pdf on March 6, 2015.
                                                               /
                                                    ~~
                                                   Mark W. Stevens


                            Certificate of Compliance

      The applicable portions of the foregoing instrument contain 297 words.

                                                     ~~/b

                                                   Mark W. Stevens